NETERER, District Judge
(after stating the facts as above).
Section 3788, Rem. Comp. Stat. of Washington, provides that a mortgage of personal property must be recorded in the office of the county auditor of the county in which the mortgaged property is situated, and when such property is thereafter removed from the county, except as to the parties, is exempted from the operation thereof, unless the mortgagee within thirty days after such removal causes the mortgage to be recorded in the county into which the property has been removed.
The mortgage, filed and indexed in Pierce county, was notice to the world of the lien upon the property and upon the filing and indexing of the duplicate original mortgage in the office of the auditor of King county within thirty days after the removal, was like notice of the lien in King county. The contention of the trustee that the expression, “the mortgage,” to be recorded in the county into which the property has been removed, can refer only to the original duplicate filed in Pierce county and filing the original duplicate does not continue the lien, cannot obtain. The original duplicate filed in Pierce county must remain on file for the inspection of the public. Section 3781, Rem. Comp. Stat. One original duplicate represents as fully the obligation and the lien as the other, and, no provision appearing for filing a certified copy, the filing of the original duplicate in King county, upon the removal of the property and indexing the same, was sufficient. The lien is complete when the mortgage is filed and indexed in pursuance of the recording act. Section 3782, Rem. Comp. Stat. A paper required by statute to he recorded is, within legal contemplation, recorded when it is filed in the proper office for that purpose. Beverley v. Ellis, 1 Rand. (Va.) 102; see, also, Horsley v. Garth, 2 Grat. (Va.) 471, 44 Am. Dec. 393. The recordation was completed when the chattel mortgage was filed with the auditor (Troy Wagon Co. v. Hutton, 53 W. Va. 154; 44 S. E. 135), and especially within the provision of section 3782, Rem. Comp. Stat. See, also, Hardy v. Houston, 2 N. H. 309. Fairbanks v. Davis, 50 Vt. 251, says a statute requiring liens on personal property to be recorded is satisfied by the filing of the memorandum in the proper office. The mortgagee did all that the statute required and the trustee is hound by the notice thus promulgated. I am assuming the mortgage was filed and indexed in King county pursuant to the recording act, since no point was made at bar in argument, and upon that assumption, the order of the referee is affirmed.